Order entered January 16, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-00913-CR

                           EDWON KUMONT JULIAN, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-45796-V

                                            ORDER
       The Court REINSTATES the appeal.

       On December 17, 2013, we ordered the trial court to make findings regarding why the

clerk’s record had not been filed. We have received the clerk’s record. Therefore, in the interest

of expediting the appeal, we VACATE the December 17, 2013 order requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.


                                                       /s/    LANA MYERS
                                                              JUSTICE